Citation Nr: 0919280	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

 There is no current diagnosis of a left ankle disorder.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2004 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim.  The August 2004 
letter advised the Veteran of what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A February 2009 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
medical records and relevant post-service medical records 
identified by the Veteran have been obtained and associated 
with the claims file.  The Veteran has not identified any 
outstanding evidence that is pertinent to this claim.  The 
Veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  
II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
listed at 38 C.F.R. 
§ 3.309, if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a left ankle disability as a 
result of a left ankle sprain sustained during service.  

At the hearing, the Veteran testified that he injured his 
left ankle when he stepped into a depression.  The Veteran 
stated that he experiences pain and swelling of the left 
ankle.  The Veteran's representative stated that the Veteran 
suffered a slight fracture during service and now has 
arthritis of the left ankle.

The Veteran served on active duty from November 1954 to 
November 1956.   
Service treatment records show that the Veteran was seen in 
June 1955 with complaints of left ankle pain.  The Veteran 
did not report any other complaints regarding the left ankle 
during service.  No left ankle disorders were noted at 
separation.     

VA outpatient medical records dated from 2005 to the present 
reflect complaints of chronic left ankle pain.   

The Veteran had a VA examination in November 2006.  The 
examination report reflects that the Veteran reported ankle 
pain and swelling.  The VA examiner reviewed the claims file.  
The examiner noted that there was an indication of chronic 
left ankle sprain in June 1955.  The examiner noted that 
there was no further visit elicited for that particular ankle 
problem.  The examiner stated that VA medical records on file 
did not indicate that the Veteran has degenerative changes of 
the ankle joints. 

The examiner assessed normal left ankle.  The examiner opined 
that there is no anatomical abnormality of the left ankle.  
The examiner noted that the Veteran has an extremely small 
well-healed rounded, most probable avulsion fracture to the 
medial aspect of the left ankle.  The examiner stated that it 
is impossible to ascertain when this avulsion fracture 
occurred.  The examiner noted that it was feasible that it 
could have occurred in them military.  The examiner indicated 
that it would not be something that would cause symptoms of 
the left ankle currently.  The examiner concluded that, 
because of the normal examination of the ankle and because 
the Veteran does not have radiological abnormalities of the 
ankle, the current ankle problems are not due to anything 
that happened during service.  

The Board finds that the criteria for service connection have 
not been met.  The record does not establish a current 
diagnosis of a left ankle disorder.  Congress has 
specifically limited entitlement to service- connection for 
instances in which disease or injury have resulted in a 
disability.  38 U.S.C.A. §§ 1110 (West 2002).  The 
examination reports indicate that the Veteran has reported 
pain, and as noted above, the Veteran testified that he has 
ankle pain.  However, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The VA 
examiner assessed a normal left ankle, and there is no 
evidence of a diagnosis of a current left ankle disability.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the absence of a diagnosis 
of a current left ankle disorder that is related to service, 
the Board concludes that the claim must be denied.  In 
reaching this determination, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence against the claim 
for service connection, it must be denied.









ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


